DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 depends on canceled claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski et al. (US 8,830,333 B1), hereinafter “Wisniewski”, and in view of Milencovici et al. (US 2010/0070470 A1), hereinafter “Milencovici”. 

As per claim 1, Wisniewski teaches system comprising one or more processors; a memory storing instructions which, when executed by the one or more processors causes performance of:
“automatically importing a plurality of changes to data in a plurality of data sources when the plurality of changes occur; wherein a first change is to first data in a first data source of the plurality of data sources, wherein a second change is to second data in a second data source, of the plurality of data sources, that is different than the first data source” at Col. 3 line 15 to Col. 7 line 40 and Fig. 1;
(Wisniewski teaches the data records are replicated to a plurality of data sources in different regions, such as NA regions, EU regions and FE region, two data records may conflict as a result of concurrent updates made to the data records in different geographic regions. A replication message is generated in response to an update to a data object (e.g., updating a 
“wherein importing the plurality of changes comprising receiving, for each change of the plurality of changes, a push notification which is generated in response to said each change, the push notification comprising a location of said each change” at Col. 3 line 15 to Col. 6 line 50, Col. 11 lines 10-65;
(Wisniewski teaches a replication message is generated in response to an update to a data object (e.g., updating a value associated with an existing data record, writing a new data record, etc.) and sent to all other data source in other regions. The replication message includes information relating to updates made to one or more data records. Each region may utilize a push notification service to define a topic, and each other region may subscribe to the topic via a corresponding message queue)
“in response to receiving a particular push notification that comprise a particular location of a particular change pertain to a data object, (1) searching a repository for a repository data object associated with the particular change and (2) searching a data source for a data source object associated with the particular change” at Col. 6 line 50 to Col. 7 line 15, Col. 13 line 20 to Col. 14 line 65;
(Wisniewski teaches a sub-system provided at a second geographic region generates a replication message in response to performing 
“inferring a change in a vector clock of the data object based on the particular change, wherein a first vector clock entry assigned to the repository data object has a first value and second vector clock entry assigned to the data source object has a second value” at Col. 6 line 50 to Col. 7 line 50, Col. 13 line 30 to Col. 14 line 65, Col. 18 line 10 to Col. 20 line 45;
(Wisniewski teaches the first vector clock and the second vector clock maybe compared to determine whether the first data record and the second data record conflict)
“deconflicting the change in a vector clock 
(Wisniewski teaches two data records may conflict as a result of concurrent updates made to the data records in different geographic regions. If the first data record and the second data record are determined to conflict based on the comparison of their respective vector clocks, one or more conflict resolution 
Wisniewski does not explicitly teach deconflicting the change in a vector clock “based on data source ranking or repository ranking” as claimed. However, Milencovici teaches a method for determining changes by comparing the vector clock on two nodes and performing conflict resolution “based on data source ranking or repository ranking” at [0087]-[0092]. Thus, it would have been obvious to one of ordinary skill in the art to combine Milencovici with Wisniewski’s teaching in order to provide “a simple mechanism based on priorities and timestamps to resolve conflicts”, as suggested by Milencovici at [0087].

As per claim 4, Wisniewski and Milencovici teach the system of claim 1 discussed above. Wisniewski also teaches: “searching the repository comprises searching the repository storing an object-central data model or a cache of the repository for the repository data object comprising the particular change described by the push notification; searching data source comprises searching the plurality of data sources for a federated data object comprising the particular change described by the push notification; inferring the change vector clock comprises determining that the first vector clock entry for the repository data object differs from the second vector clock entry for the federated data object” at Col. 6 line 50 to Col. 7 line 50.

As per claim 5, Wisniewski and Milencovici teach the system of claim 1 discussed above. Milencovici also teaches “wherein deconflicting the change in the vector clock comprises: determining, from the data source rankings or repository rankings, that the data source is more authoritative than the repository storing an object-central data model; in response to determining that the data source is more authoritative than the repository, updating the repository data object stored in the repository with the particular change to the data object in the particular source” at [0087]-[0092]

As per claim 6, Wisniewski and Milencovici teach the system of claim 1 discussed above. Milencovici also teaches “wherein the plurality of data source is a plurality of heterogeneous data sources, each of which comprises one or more caches associated with one or more repositories” at [0069]-[0074].

Claims 7, 10-13, 16-18 recite similar limitations as in claims 1, 4-6 and are therefore rejected by the same reasons.




Response to Arguments
Applicant’s arguments filed 12/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 17, 2022